


110 HR 3622 IH: To amend the Internal Revenue Code of 1986 to modify the

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3622
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Mr. Meek of Florida
			 (for himself, Mr. Tiberi,
			 Ms. Berkley,
			 Mr. English of Pennsylvania,
			 Mr. Keller of Florida,
			 Mr. Perlmutter,
			 Mr. Porter,
			 Mrs. Jones of Ohio,
			 Mr. Davis of Alabama, and
			 Mr. Herger) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  treatment of qualified restaurant property as 15-year property for purposes of
		  the depreciation deduction.
	
	
		1.Modification of treatment of
			 qualified restaurant property as 15-year property for purposes of depreciation
			 deduction
			(a)Treatment made
			 permanentClause (v) of section 168(e)(3)(E) of the Internal
			 Revenue Code of 1986 (defining 15-year property) is amended by striking
			 placed in service before January 1, 2008.
			(b)Treatment To
			 include new constructionParagraph (7) of section 168(e) of such
			 Code (relating to classification of property) is amended to read as
			 follows:
				
					(7)Qualified
				restaurant propertyThe term qualified restaurant
				property means any section 1250 property which is a building or an
				improvement to a building if more than 50 percent of the building’s square
				footage is devoted to preparation of, and seating for on-premises consumption
				of, prepared
				meals.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
